19-01294-scc   Doc 43-13   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 11
                             (Redacted) Pg 1 of 8




                      EXHIBIT 11
19-01294-scc   Doc 43-13   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 11
                             (Redacted) Pg 2 of 8
19-01294-scc   Doc 43-13   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 11
                             (Redacted) Pg 3 of 8
19-01294-scc   Doc 43-13   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 11
                             (Redacted) Pg 4 of 8
19-01294-scc   Doc 43-13   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 11
                             (Redacted) Pg 5 of 8
19-01294-scc   Doc 43-13   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 11
                             (Redacted) Pg 6 of 8
19-01294-scc   Doc 43-13   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 11
                             (Redacted) Pg 7 of 8
19-01294-scc   Doc 43-13   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 11
                             (Redacted) Pg 8 of 8
